DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-12 are pending, of which claims 1-12 are rejected under 35 U.S.C. 103.

Claims 1 and 10 are amended.
No claims are canceled.
No claims are newly added.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date request is place in the file for Provisional Application No 62/534,196 filed on July 18, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. US 2016/0220743 A1 (hereinafter ‘Guthrie’) in view of Berg et al. US 2016/0144150 A1 (hereinafter ‘Berg’) as applied, and further in view of Risks, JR. et al. US 2004/0249353 A1 (hereinafter ‘Risks’) and Mark C. Estes et al. US 2015/0151050 A1 (hereinafter ‘Estes’).

As per claim 1, Guthrie disclose, An interactive pump system comprising (Guthrie: paragraph 0052: disclose directly wirelessly control a pump motor which is consider by examiner as interactive pump system): at least one component configured (Guthrie: paragraph 0063: disclose configurations described optically detect the presence of milk) to process and update the system during the pumping session based on data generated (Guthrie: paragraph 0058: disclose message notification of their current total volume pumped on the display based on the data generated).
It is noted, however, Guthrie did not specifically detail the aspects of
data interactions generated during the pumping session, the system further is configured to register impact data regarding the impact of changes made during the pumping session in response to the data generated or data interactions generated during the pumping session as recited in claim 1.
On the other hand, Berg achieved the aforementioned limitations by providing mechanisms of
data interactions generated during the session, the system further configured to register impact data regarding the impact of changes made during the session in response to the data generated or data interactions generated during the session (Berg: paragraphs 0057 - 0058: disclose interactions by providing responses to the questions and changes are made for TC green would be chosen or eliminated).
The motivation for doing so would have been to provide treatment of stress using a non-pharmacological method for reducing stress (Berg: paragraph 0005).
It is noted, however, neither Guthrie nor Berg specifically detail the aspects of
the interactive pump system including one of a breastpump system or a wound therapy pump system, each of the breastpump system and the wound therapy pump system having a pump, the interactive pump system; 

On the other hand, Risks achieved the aforementioned limitations by providing mechanisms of
the interactive pump system including one of a breastpump system or a wound therapy pump system (Risks: paragraph 0056: disclose interaction between system ‘wound healing’ and the caregiver and paragraph 0070: disclose the vacuum pump is part of wound treatment apparatus and Guthrie: paragraph 0009: disclose breast pump system), each of the breastpump system and the wound therapy pump system having a pump (Risks: paragraph 0070: disclose the vacuum pump is part of wound treatment ‘therapy’ apparatus and Guthrie: paragraph 0009: disclose breast pump system), the interactive pump system (Risks: paragraph 0123: disclose vacuum sources automatically begin to operate and both proportional values are fully closed and the values remain in their closed position when the calibration mode begins, calibration mode is considered by examiner as altering the operation of a pump in real time); 
pumping session (Risks: paragraph 0071: disclose vacuum pump with monitoring and controlling pressure which is considered as pumping session).
The motivation for doing so would have been to wound treatment apparatus for use with vacuum bandages of the type that dispenses fluid to a wound and draws fluid away from the wound. (Risks: paragraph 0002).
It is noted, however, neither Guthrie, Risks nor Berg specifically detail the aspects of

On the other hand, Estes achieved the aforementioned limitations by providing mechanisms of
including by automatically (Estes: paragraph 0035: disclose automatically selected the pump device) altering the a pumping operation of the pump in real time (Estes: paragraph 0029: disclose dispensation of insulin to compensate for the bagel and orange juice, which examiner equates to altering the pumping operation in real time), during the pumping session (Estes: paragraph 0029: disclose dispensation of insulin is considered as pumping session), based upon (i) a pump operation parameter during the pumping session (Estes: paragraph 0029: disclose dispensation of insulin for the bagel and orange juice, which is an operation parameter to pump infusion of more insulin to compensate for the food intake) and (ii) an environment parameter during the pumping session (Estes: paragraph 0029: disclose the user statement “I am going to eat a bagel and orange juice”), the environment parameter including one or both of a music parameter for music during the pumping (Estes: paragraph 0029: disclose user verbal voice statement “I am going to eat a bagel and orange juice” is considered by examiner as sound just like the music. Environment is considered as things that are taking place around the pump and user statement and eating the bagel is also part of the environment. Examiner considers this under BRI “Broadest Reasonable Interpretation” guidelines) session or a lighting parameter for lighting during the pumping session (Estes: Estes: paragraph 0029: disclose user verbal voice statement “I am going to eat a bagel and orange juice” is considered by examiner as sound just like the music and examiner argues that lighting is another parameter that an obvious person can consider while programming and also due to “OR” statement in the limitation, the prior art need to teach only one environment parameter. Environment is considered as things that are taking place around the pump and user statement and eating the bagel is also part of the environment. Examiner considers this under BRI “Broadest Reasonable Interpretation” guidelines).
The motivation for doing so would have been to control the operations of the infusion pump in a safe and effective manner (Estes: paragraph 0003).
Guthrie, Risks, Estes and Berg are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Automated systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Guthrie, Risks, Estes and Berg because they are both directed to automated systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Berg, Estes and Risks with the method described by Guthrie in order to solve the problem posed.


As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Guthrie disclose, at least one component configured to tag and store data generated during the session that is generated by the system automatically (Guthrie: paragraph 0044: disclose information stored within the memory devices to be provided to a user to use in concert with lactation consultants and paragraph 0053: disclose store data for the left and right breasts in a memory device).
It is noted, however, Guthrie did not specifically detail the aspects of
input during the session by a user as recited in claim 2.
On the other hand, Berg achieved the aforementioned limitations by providing mechanisms of
input during the session by a user (Berg: paragraphs 0057 - 0058: disclose interactions by providing responses to the questions and changes are made for TC green would be chosen or eliminated).
It is noted, however, neither Guthrie nor Berg specifically detail the aspects of
pumping session as recited in claim 2.
On the other hand, Risks achieved the aforementioned limitations by providing mechanisms of
pumping session (Risks: paragraph 0071: disclose vacuum pump with monitoring and controlling pressure which is considered as pumping session).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Guthrie disclose, at least one component constructed to send and receive and/or store data tags (Guthrie: paragraph 0044: disclose information stored within the memory devices to be provided to a user to use in concert with lactation consultants and paragraph 0053: disclose store data for the left and right breasts in a memory device), input curve overlays captured by the system (Guthrie: paragraph 0068: disclose periodic autonomous calibration and capturing sensor values), receive visual information such as facial recognition data from the pump user (Guthrie: paragraph 0040: disclose smartphone. Examiner argues that smartphone are built to recognize facial features of the user to login into the system for authentication), process and update the system based on any data or data interaction received during the session (Guthrie: paragraph 0058: disclose message notification of their current total volume pumped on the display based on the data generated) and 
to alter the pump or environment based on the impact data in real time during the session to improve the user experience or session efficiency (Guthrie: paragraph 0060: disclose ability to pump more efficiently by being aware data over a specified period of time due to multiple let-downs).
It is noted, however, Guthrie did not specifically detail the aspects of
alter music parameters for music played during the session based on system data to include volume, type of music, or other feature,

On the other hand, Berg achieved the aforementioned limitations by providing mechanisms of
alter music parameters for music played during the session based on system data to include volume, type of music, or other feature (Berg: paragraph 0047: disclose specific music notes are arranged to match the treatment, Examiner interprets this teaching as change on type of music),
register impact data regarding the impact of changes made during the session, as well as correlate the data or data interaction sets gathered during the session to register the impact of changes made during the session (Berg: paragraphs 0057 - 0058: disclose interactions by providing responses to the questions and changes are made for TC green would be chosen or eliminated).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Guthrie nor Berg specifically detail the aspects of
a component configured to tag data generated during the pumping session automatically based on stored or generated system parameters as recited in claim 4.
On the other hand, Risks achieved the aforementioned limitations by providing mechanisms of
Risks: paragraph 0135: disclose data setting for the “same patient” causes to retain the most recently stored patient setting. Examiner equates new patient and same patient as tag data that are stored system parameters).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 4 above. 
It is noted, however, neither Guthrie nor Berg specifically detail the aspects of
wherein information to be tagged during a session includes: (1) data as it is generated by a pump or by an error message inserted into pump logs; or (2) feedback during the pumping relating to any pumping parameter, including the noise of the pump, pain, changing of a vacuum higher or lower, and a start of milk ejection reflex as recited in claim 5.
On the other hand, Risks achieved the aforementioned limitations by providing mechanisms of
wherein information to be tagged during a session includes: (1) data as it is generated by a pump or by an error message inserted into pump logs; or (2) feedback during the pumping relating to any pumping parameter, including the noise of the pump, pain, changing of a vacuum higher or lower, and a start of milk ejection reflex (Risks: paragraph 0133: disclose alarm ‘error’ log of the activation occurring within previous 48 hours and due with the operator “or”, only one limitation need to be taught the prior art).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Guthrie nor Berg specifically detail the aspects of
further comprising a component operatively connected during or after the pumping session to store tagged data and/or correlate tagged data and then store, wherein the component is configured to automatically delete the tagged data from the sending component of the interactive pumping system once received as recited in claim 6.
On the other hand, Risks achieved the aforementioned limitations by providing mechanisms of
further comprising a component operatively connected during or after the pumping session to store tagged data and/or correlate tagged data and then store, wherein the component is configured to automatically delete the tagged data from the sending component of the interactive pumping system once received (Risks: paragraph 0135: disclose setting default values for new patient and examiner argues that the data in the system can be deleted when no longer needed and this limitation is well known that the selecting new patient implies that the current settings are deleted and new settings are set to default values).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Guthrie nor Berg specifically detail the aspects of

On the other hand, Risks achieved the aforementioned limitations by providing mechanisms of
further comprising a receiving component configured to receive data and determine a status of the data (Risks: Fig. 33 Element 1054: disclose status of the data such as suction error and low battery).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Guthrie nor Berg specifically detail the aspects of
further comprising a component for determining and registering the impact of data received as recited in claim 8.
On the other hand, Risks achieved the aforementioned limitations by providing mechanisms of
further comprising a component for determining and registering the impact of data received (Risks: paragraph 0072: disclose controlling the negative pressure level, which implies that the component has register the impact of the pressure data to control the applied pressure).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Guthrie nor Berg specifically detail the aspects of

On the other hand, Risks achieved the aforementioned limitations by providing mechanisms of
further comprising a component configure to alter the pump and environment automatically or notify a user of a recommended update based on the results of an analysis in real time during the interactive pumping session (Risks: paragraph 0072: disclose receiving feedback to produce the appropriate level of negative pressure).

As per claim 10, all the limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 11, most of the limitations of this claim have been noted in the rejection of claim 10 above. 
It is noted, however, neither Guthrie nor Berg specifically detail the aspects of
further comprising collecting data relevant to the pumping session from at least one of expected operational parameters and environmental data as recited in claim 11.
On the other hand, Risks achieved the aforementioned limitations by providing mechanisms of
further comprising collecting data relevant to the pumping session from at least one of expected operational parameters and environmental data (Risks: paragraph 0135: disclose data setting for the “same patient” causes to retain the most recently stored patient setting. Examiner equates new patient and same patient as tag data that are stored system parameters).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 10 above. 
It is noted, however, neither Guthrie nor Berg specifically detail the aspects of
further comprising determining needed changes during the pumping session to optimize performance and/or outcome of the pumping session for a user as recited in claim 12.
On the other hand, Risks achieved the aforementioned limitations by providing mechanisms of
further comprising determining needed changes during the pumping session to optimize performance and/or outcome of the pumping session for a user (Risks: paragraph 0072: disclose receiving feedback to produce the appropriate level of negative pressure).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent US 6142982 A disclose a “Portable wound treatment apparatus which consists of a fluid pump”.
US Pub. US 2013/0339049 A1 disclose “Electronic Patient Monitoring System”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159